Appeal by the People from an order of the Supreme Court, Kings County (Ryan, J.), entered December 15, 1981, which granted the defendant’s motion to dismiss the indictment pursuant to CPL 30.30. f Order reversed, on the law, motion denied, second through fifth counts of the indictment reinstated (the first count having previously been withdrawn by the People), and matter remitted to the Supreme Court, Kings County, for further proceedings. 10ur review of the record indicates that when the periods properly excluded by Criminal Term are totaled, only 105 days of delay are attributable to the People prior to May 26, 1981, the date upon which the People announced their readiness for trial. This was well within the six months mandated by CPL 30.30 (subd 1, par [a]). Criminal Term erroneously considered those periods of delay occurring subsequent to May 26,1981. Once the People have announced their readiness for trial, they have satisfied their obligation under CPL 30.30. “Whatever may in fact have been the reason why the case was not reached for trial thereafter, there is no basis for dismissal pursuant to that statute” (People v Giordano, 56 NY2d 524, 525; People v Moorehead, 61 NY2d 851; People v Evans, 99 AD2d 535). Accordingly, the second through fifth counts of the indictment must be reinstated. Lazer, J. P., Mangano, Weinstein and Brown, JJ., concur.